Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Amendments/Remarks
Applicants remarks/amendments 04/18/2022 and request for continued examination of 06/01/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 Independent claims 1, 8-9 have been amended.
Claims 1-9 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks
Applicant argues in at least pages 5-12 regarding the previous prior arts of  Ishii in view of Ishibashi and Masao, and further in view Rogati, and the prior arts of Ishii in view of Ishibashi and Masao, and further in view of Takayama, and regarding the newly cited amendments of “receive, from the external controller, transmission log information on a transmission error of the print data which is to be transmitted from the external controller to the image forming apparatus" as recited in in independent claims 1, and 8-9,  have been considered, however, these arguments regarding the newly cited amendments, are moot in light of the new ground of rejection of Ishii in view of Kambegawa, and further in view Kikuchi. These new limitations are illustrated in the prior arts of Kambegawa. Please refer to the below action. Additionally, dependent claims 4 and 6 are currently objected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Ishii et al. (US 8854667, previously cited), in view of Kambegawa et al (US 2015/0381827, A1), and further in view Kikuchi et al. (US 2014/0293335, previously cited). 

    Regarding claim 1, Ishii teaches an image forming apparatus which receives print data from an external controller, and performs printing based on the print data, wherein the image forming apparatus is able to communicate with a log storage device via a network (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5 teaches at least the image forming apparatuses 200 configured to receive print data from a user computer 300, and further configured to communicate to a target image forming apparatuses 200, both of the target image forming apparatuses 200 and the computer 300 which in a case represent a log storage receiving device are further configured to receive generated transmission log information on a transmission error of the print data from a failed communication error of a user device),   
the image forming apparatus comprising: 
a receiver that receives, from the external controller, transmission log information on a transmission error of the print data (a target receiving image forming apparatus of at least lines 13-42 of Col. 9 and an apparatus of at least lines 17-27 of Col. 5 each configured to receive, from a transmitting device or apparatus comprising said external controller, transmission log failure information on a transmission error of obviously print data);
and a storage that stores, the transmission log information received from the external controller (any of the image apparatus understoodly includes in at least lines 12-35 of Col. 5 a storage that stores, in the storage of the image forming apparatus said transmission log information received from one of said external controller); 
wherein the image forming apparatus transmits the transmission log information to the log storage device via the network (at least lines 12-35 of Col. 5, and at least lines 13-42 of Col. 9 further teaches as implied any of one of the downstream apparatus 200/300 may obviously be adapted serve as a log storage device, and further configured to receive transmitted transmission log information from a transmitting image forming apparatus to said log storage device 200/300 via the network).
    However, Ishii is silent regarding wherein said receiver that receives, from the external controller, transmission log information on a transmission error of the print data which is to be transmitted from the external controller to the image forming apparatus; said image forming apparatus is able to communicate with a log storage server via a network, wherein the image forming apparatus transmits the transmission log information to the log storage server via the network.  
      Kambegawa teaches in at least Fig. 1 a print management system 1 comprising an image forming apparatus 600, an external controlling device 400 comprising a job log storage server able to communicate via a network 3 with said image forming apparatus 600 which understoodly comprises a receiver as implied in para. 0167 capably receiving, from said external controller, transmission log information, para. 0161, of a transmission error of the print data 190 of further para. 0168 which is to be transmitted from the external controller to the image forming apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa to include wherein said wherein said receiver that receives, from said external controller, transmission log information on a transmission error of the print data which is to be transmitted from said external controller to the image forming apparatus, said image forming apparatus is able to communicate with a log storage server via a network, Ishii in view of Kambegawa are in the same field of endeavor of generating, receiving,  and storing transmission log information on a transmission error of at least print data, Kambegawa further complements Ishii in the sense that said received transmission error depicts a transmission error of the print data which was to be transmitted from said external controller to the image forming apparatus, which transmission fails due to certain reasons from a user device, the external controller stored transmission logs comprising at least said transmission error to the printer, based on at least predetermined user settings to notify a destination device of said error when appropriate, as the printer in a case may not be aware of said transmission error where a user when waiting from said print data at the printer may be appropriately aware and able to take corrective actions, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
       Ishii in view of Kambegawa are silent regarding wherein said image forming apparatus transmits the transmission log information to the log storage server via the network.  
    Kikuchi teaches in Figs. 11-12, subsequent to in a case failed transmitted print jobs of at least 0076-0077, and 0097-0099 transmitted stored jobs logs cited further in 0097-0099 comprising at least transmission response error notification in a case received transmitted jobs yet to be printed cannot be successfully stored due to at least space criteria to a log server 30 from said image forming apparatus via the network. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa, and further in view of Kikuchi to include wherein said image forming apparatus transmits the transmission log information to the log storage server via the network, Ishii in view of Kambegawa, and further in view of Kikuchi are in the same field of endeavor of either generating, receiving, and storing transmission log information on a transmission error of at least print data, Kikuchi further complements Ishii in view of Kambegawa by being capable of transmitting after generating and/or storing of transmission log information to a log storage server for at least further storage of said transmission log information, to at least as would be appreciated in the art relieving the printer or said image forming apparatus of at least a storage burden of said transmission logs wherein at least a memory space is restored subsequent to said transmitting, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Ishii is silent regarding wherein the external controller does not transmit the transmission log information to the log storage server via the network.  
    Kambegawa further teaches in at least Fig. 1 the print control server 400 comprising server 100 indicative of a managing or controlling server and print server 200 as a log storage server which further configured in para. 0159-0162 to receive from server 100 print data transmission and reception log error based on at least detected time-out events, said server 200 understoodly as implied in at least para. 0161-0162 obviously store the received log information, said transmitted log from server 100 as noted in at least Fig. 1 to server 200 obviously not to be transmitted in a case via the network. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa to include wherein said external controller does not transmit the transmission log information to the log storage server via the network, as one skill in the art would appreciate a case where said controller and the log storage network may be located locally or collectively may form a single unit, whereby said transmission log information via the network to the log storage realized according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 3 (according to claim 1), Ishii in view of Kambegawa are silent regarding the image forming apparatus further transmits- 37 - 10170562US02print log information to the log storage server via the network.  
    Kikuchi teaches in Figs. 11-12, subsequent to in a case failed transmitted print jobs of at least 0076-0077, and 0097-0099 transmitted stored jobs logs cited further in 0097-0099 comprising at least transmission response error notification in a case received transmitted jobs yet to be printed cannot be successfully stored due to at least space criteria to a log server 30 from said image forming apparatus via the network. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa, and further in view of Kikuchi to include wherein said image forming apparatus further transmits- 37 - 10170562US02print log information to the log storage server via the network, Ishii in view of Kambegawa, and further in view of Kikuchi are in the same field of endeavor of either generating, receiving, and storing transmission log information on a transmission error of at least print data, Kikuchi further complements Ishii in view of Kambegawa by being capable of transmitting after generating and/or storing of transmission log information to a log storage server for at least further storage of said transmission log information, to at least as would be appreciated in the art relieving the printer or said image forming apparatus of at least a storage burden of said transmission logs wherein at least a memory space is restored subsequent to said transmitting, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to claim 1), Ishii further teaches wherein further comprising: a display that displays an error, when reception of the print data is not completed before a predetermined time has passed, since the image forming apparatus starts to receive the print data (lines 39-54 of Col. 9 further implies a case where a display means of at least Ishii further configures to display an occurred connection error, when obviously in case reception due to connection or communication errors of said print data is not completed before a predetermined time has passed, since the image forming apparatus obviously starts to receive the print data).  

    Regarding claim 7 (according to claim 1), Ishii further teaches wherein the transmission log information on the transmission error is generated by the external controller (a case further exists in at least lines 43-54 of Col. 9 where the computer 300 including one of said external controller, generates and transmits- 38 - 10170562US02log information on the transmission error to other devices). 

    Regarding claim 8, Ishii teaches a log transmission method for in an image forming apparatus which receives print data from an external controller, and performs printing based on the print data (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5 teaches at least the image forming apparatuses 200 configured to receive print data from a user computer 300, and the image forming apparatuses 200 further configured in lines 17-27 of Col. 5 to communicate to a target image forming apparatuses 200, both of the target image forming apparatuses 200 and the computer 300 which in a case represent a log storage receiving device are further configured to receive generated transmission log information on a transmission error of the print data from a failed communication error of a user device), and wherein the external controller is able to communicate with the log storage device via the network (each the apparatuses 200 and downstream computers 300 of lines 13-42 of Col. 9, and lines 17-27 of Col. 5 comprises said external controller to communicate with a target downstream apparatus or computer comprising obviously said log storage device generated transmission log information on a transmission error of the print data via the network), 
the log transmission method comprising: 
transmitting, from the external controller to the image forming apparatus, transmission log information on a transmission error of the print data (a target receiving image forming apparatus of at least lines 13-42 of Col. 9 and an apparatus of at least lines 17-27 of Col. 5 each configured to receive, from a transmitting device or apparatus comprising said external controller, transmission log failure information on a transmission error of obviously print data);
 storing, in a storage of the image forming apparatus, the transmission log information received from the external controller (any of the image apparatus understoodly includes in at least lines 12-35 of Col. 5 a storage that stores, in the storage of the image forming apparatus said transmission log information received from one of said external controller); 
 and transmitting, to the log storage device, the transmission log information (at least lines 12-35 of Col. 5, and at least lines 13-42 of Col. 9 further teaches as implied any of one of the downstream apparatus 200/300 may obviously be adapted serve as a log storage device, and further configured to receive transmitted transmission log information from a transmitting image forming apparatus to said log storage device 200/300 via the network).
    However, Ishii is silent regarding wherein the image forming apparatus is able to communicate with a log storage server via a network, receiving, from the external controller, transmission log information on a transmission error of the print data which is to be transmitted from the external controller to the image forming apparatus; and transmitting, to the log storage server, the transmission log information via the network.
      Kambegawa teaches in at least Fig. 1 a print management system 1 comprising an image forming apparatus 600, an external controlling device 400 comprising a job log storage server able to communicate via a network 3 with said image forming apparatus 600 which understoodly comprises a receiver as implied in para. 0167 capably receiving, from said external controller, transmission log information, para. 0161, of a transmission error of the print data 190 of further para. 0168 which is to be transmitted from the external controller to the image forming apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa to include wherein said image forming apparatus is able to communicate with a log storage server via a network, receiving, from the external controller, transmission log information on a transmission error of the print data which is to be transmitted from the external controller to the image forming apparatus, Ishii in view of Kambegawa are in the same field of endeavor of generating, receiving,  and storing transmission log information on a transmission error of at least print data, Kambegawa further complements Ishii in the sense that said received transmission error depicts a transmission error of the print data which was to be transmitted from said external controller to the image forming apparatus, which transmission fails due to certain reasons from a user device, the external controller stored transmission logs comprising at least said transmission error to the printer, based on at least predetermined user settings to notify a destination device of said error when appropriate, as the printer in a case may not be aware of said transmission error where a user when waiting from said print data at the printer may be appropriately aware and able to take corrective actions, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     Ishii in view of Kambegawa are silent regarding wherein said transmitting, to the log storage server, the transmission log information via the network.
    Kikuchi teaches in Figs. 11-12, subsequent to in a case failed transmitted print jobs of at least 0076-0077, and 0097-0099 transmitted stored jobs logs cited further in 0097-0099 comprising at least transmission response error notification in a case received transmitted jobs yet to be printed cannot be successfully stored due to at least space criteria to a log server 30 from said image forming apparatus via the network. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa, and further in view of Kikuchi to include wherein said image forming apparatus transmits the transmission log information to the log storage server via the network, Ishii in view of Kambegawa, and further in view of Kikuchi are in the same field of endeavor of either generating, receiving, and storing transmission log information on a transmission error of at least print data, Kikuchi further complements Ishii in view of Kambegawa by being capable of transmitting after generating and/or storing of transmission log information to a log storage server for at least further storage of said transmission log information, to at least as would be appreciated in the art relieving the printer or said image forming apparatus of at least a storage burden of said transmission logs wherein at least a memory space is restored subsequent to said transmitting, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 9, Ishii teaches in at least lines 60-67 of Col. 10 a non-transitory computer readable storage medium storing a computer program for controlling an image forming apparatus which receives print data from an external controller, and performs printing based on the print data (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5 teaches at least the image forming apparatuses 200 configured to receive print data from a user computer 300, and further in lines 17-27 of Col. 5 configured to communicate to a target image forming apparatuses 200, both of the target image forming apparatuses 200 and the computer 300 which in a case represent a log storage receiving device are further configured to receive generated transmission log information on a transmission error of the print data from a failed communication error of a user device),   
wherein the image forming apparatus is able to communicate with a log storage device via a network (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5), and wherein the external controller is able to communicate with the log storage device via the network (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5),
the computer program comprising instructions, which when executed by one or more- 39 - 10170562US02 processors of the image forming apparatus, cause the image forming apparatus to:
store, in a storage of the image forming apparatus, transmission log information on a transmission error of the print data (a target receiving image forming apparatus of at least lines 13-42 of Col. 9 and an apparatus of at least lines 17-27 of Col. 5 each configured to receive, from a transmitting device or apparatus comprising said external controller, transmission log failure information on a transmission error of obviously print data);
wherein the transmission log information is received by the image forming apparatus from the external controller (any of the image apparatus understoodly includes in at least lines 12-35 of Col. 5 a storage that stores, in the storage of the image forming apparatus said transmission log information received from one of said external controller); 
 and transmit the transmission log information to the log storage device via the network (at least lines 12-35 of Col. 5, and at least lines 13-42 of Col. 9 further teaches as implied any of one of the downstream apparatus 200/300 may obviously be adapted serve as a log storage device, and further configured to receive transmitted transmission log information from a transmitting image forming apparatus to said log storage device 200/300 via the network).
    However, Ishii is silent regarding wherein said receive, from the external controller transmission log information on a transmission error of the print data which is to be transmitted from the external controller to the image forming apparatus; store, said transmission log information received from the external controller, and wherein the image forming apparatus is able to communicate with a log storage server via a network and transmit, to the log storage server, the transmission log information via the network.
      Kambegawa teaches in at least Fig. 1 a print management system 1 comprising an image forming apparatus 600, an external controlling device 400 comprising a job log storage server to store job log information comprising at least job transmission and reception statuses and able to communicate via a network 3 with said image forming apparatus 600 which understoodly comprises a receiver as implied in para. 0167 capably receiving, from said external controller, transmission log information, para. 0161, of a transmission error of the print data 190 of further para. 0168 which is to be transmitted from the external controller to the image forming apparatus and understoodly obviously capably of storing said transmission information. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa to include wherein receive, from said external controller transmission log information on a transmission error of the print data which is to be transmitted from the external controller to the image forming apparatus; store, said transmission log information received from the external controller, and wherein said image forming apparatus is able to communicate with a log storage server via a network, Ishii in view of Kambegawa are in the same field of endeavor of generating, receiving,  and storing transmission log information on a transmission error of at least print data, Kambegawa further complements Ishii in the sense that said received transmission error depicts a transmission error of the print data which was to be transmitted from said external controller to the image forming apparatus, which transmission fails due to certain reasons from a user device, the external controller stored transmission logs comprising at least said transmission error to the printer, based on at least predetermined user settings to notify a destination device of said error when appropriate, as the printer in a case may not be aware of said transmission error where a user when waiting from said print data at the printer may be appropriately aware and able to take corrective actions, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
       Ishii in view of Kambegawa are silent regarding wherein said image forming apparatus transmit, to the log storage server, the transmission log information via the network.
    Kikuchi teaches in Figs. 11-12, subsequent to in a case failed transmitted print jobs of at least 0076-0077, and 0097-0099 transmitted stored jobs logs cited further in 0097-0099 comprising at least transmission response error notification in a case received transmitted jobs yet to be printed cannot be successfully stored due to at least space criteria to a log server 30 from said image forming apparatus via the network. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Kambegawa, and further in view of Kikuchi to include wherein said image forming apparatus transmit, to the log storage server, the transmission log information via the network, Ishii in view of Kambegawa, and further in view of Kikuchi are in the same field of endeavor of either generating, receiving, and storing transmission log information on a transmission error of at least print data, Kikuchi further complements Ishii in view of Kambegawa by being capable of transmitting after generating and/or storing of transmission log information to a log storage server for at least further storage of said transmission log information, to at least as would be appreciated in the art relieving the printer or said image forming apparatus of at least a storage burden of said transmission logs wherein at least a memory space is restored subsequent to said transmitting, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim Standings
Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or properly incorporated in the independent claims including all of the limitations of the base claim and any intervening claims. The prior arts do not appear to teach:
4. (Original) The image forming apparatus according to claim 1, wherein the transmission log information is transmitted from the external controller based on a booting of the external controller after the transmission error occurs.
6. (Original) The image forming apparatus according to claim 5, wherein the display further displays a message urging a booting of the image forming apparatus when reception of the print data is not completed before a predetermined time has passed since the image forming apparatus starts to receive the print data.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        06/08/2022